 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   THOMAS LOGUIDICE,                                  Case No. 1:18-cv-01652-JDP

10                  Plaintiff,                          SCREENING ORDER

11           v.                                         FINDINGS AND RECOMMENDATIONS
                                                        THAT PLAINTIFF PROCEED ON THE
12   CALIFORNIA CORRECTIONAL HEALTH                     COGNIZABLE CLAIM AND THAT NON-
     CARE SERVICES, et al.,                             COGNIZABLE CLAIMS BE DISMISSED
13                                                      WITH LEAVE TO AMEND
                     Defendant.
14                                                      OBJECTIONS, IF ANY, DUE IN 14 DAYS

15                                                      ORDER REQUESTING THAT
                                                        CALIFORNIA OFFICE OF THE
16                                                      ATTORNEY GENERAL RESPOND TO
                                                        PLAINTIFF’S MOTION FOR INJUNCTIVE
17                                                      RELIEF

18                                                      ORDER DIRECTING CLERK OF COURT
                                                        TO ASSIGN CASE TO DISTRICT JUDGE
19
                                                        ECF Nos. 1, 3
20

21        Plaintiff Thomas Loguidice is appearing without counsel in this civil rights action brought

22 under 42 U.S.C. § 1983. Plaintiff’s complaint, filed November 28, 2018, is before the court for

23 screening under 28 U.S.C. § 1915A. ECF No. 1. The court finds that plaintiff has stated a cause

24 of action against defendant Rich for deliberate indifference to serious medical needs in violation

25 of the Eighth Amendment. The court will authorize service of the complaint on defendant.

26        Along with his complaint, plaintiff has moved “for an order upon the defendants to show

27 cause why an injunction should not issue preventing defendants from denying plaintiff the

28 diabetic medical care he needs, and, from accusing plaintiff of attempting to keep insulin


                                                    1
 1 syringes after the insulin injection is administered.” ECF No. 3 at 1. The court will construe the `

 2 motion as a motion for preliminary injunction and will request that the California Office of the

 3 Attorney General respond.

 4         I.      SCREENING AND PLEADING REQUIREMENTS

 5          A district court must screen a prisoner’s complaint that seeks relief against a

 6 governmental entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must

 7 identify any cognizable claims and dismiss any portion of the complaint that is frivolous or

 8 malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a

 9 defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

10          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

11 Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

12 face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

13 require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

14 662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

15 possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

16 identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

17 1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

18 plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

19 relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)
20 (citations omitted).

21          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

22 U.S. 519, 520 (1972) (per curiam). However, the court may dismiss a pro se litigant’s complaint

23 “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

24 which would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir.

25 2017) (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

26
27

28


                                                      2
 1            II.     THE COMPLAINT1                                                                           `

 2             The court draws the following facts from plaintiff’s complaint and accepts them as true for

 3       screening purposes. ECF No. 1; ECF No. 3 at 4. Plaintiff is incarcerated at Sierra Conservation

 4       Center (“SCC”). Id. at 1. Plaintiff names two defendants: California Correctional Health Care

 5       Services and Rich, a Licensed Vocational Nurse at SCC. Id.

 6              In the standardized complaint template used by plaintiff, he alleges the following facts:

 7
                              California Correctional Health Care Services (CCHCS)
 8                    medical personnel at Sierra Conservation Center (SCC) have
                      repeatedly subjected Plaintiff to deliberate acts designed to prevent
 9                    the Plaintiff from receiving medical treatment for his diabetic
                      condition. Plaintiff is a diabetic who must receive insulin injections,
10                    as well as controlling his dietary intake to maintain fluctuating
11                    glucose levels. CCHCS medical personnel know that Plaintiff
                      suffers a serious diabetic medical condition, yet are continually
12                    depriving Plaintiff the treatment he needs.

13       ECF No. 1 at 3. In the supplement to his complaint, plaintiff alleges that on October 19, 2018,
14       “LVN Rich falsely accused [him] of trying to keep a syringe right after [he] received [his]
15       insulin shot.” ECF No. 3 at 4. Thereafter, plaintiff’s cell was searched, and prison officials
16       seized his “personally owned glucometer,” which he alleges is an “allowable property item.” Id.
17       Plaintiff alleges that whenever he sees the medical personnel of SCC, “there is always some
18       drama created against [him] in some way or another to harass [him] and intimidate [him].” Id.
19       Plaintiff “had to stop going for [his] insulin because [he] fear[s] that [he] will be again falsely
20       accused of keeping a syringe.” Id.
21            Plaintiff alleges that the reprisals by CCHCS staff constitute “retribution for filing
22 administrative grievances.” ECF No. 1 at 4. As a result of defendants’ actions, plaintiff states

23 that he “is currently at risk of coma or death due directly to defendants CCHCS denying

24 treatment by accusing plaintiff of trying to keep diabetic syringes after an insulin injection.” Id.

25 at 3.

26
27   Plaintiff’s motion for injunctive relief, which accompanied the complaint, included a sworn
     1

   declaration. ECF No. 3 at 4. In the interests of justice and judicial economy, the court will treat
28 this declaration as a supplement to the complaint.


                                                          3
 1         The court construes plaintiff’s complaint as bringing two claims: retaliation in violation of `

 2 the First Amendment and deliberate indifference to serious medical need in violation of the

 3 Eighth Amendment.

 4         III.    DISCUSSION

 5                 A. Requirements under 42 U.S.C. § 1983

 6          Section 1983 allows a private citizen to sue for the deprivation of a right secured by

 7 federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, 137 S. Ct. 911, 916 (2017). To state

 8 a claim under 42 U.S.C. § 1983, a plaintiff must (1) allege the deprivation of a right secured by

 9 the U.S. Constitution and laws of the United States, and (2) show that the alleged deprivation was

10 committed by a person acting under color of state law. See West v. Atkins, 487 U.S. 42, 48

11 (1988). A person deprives another of a constitutional right, “within the meaning of § 1983, ‘if he

12 does an affirmative act, participates in another’s affirmative act, or omits to perform an act which

13 he is legally required to do that causes the deprivation of which complaint is made.’”

14 Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting

15 Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).

16          “The Eleventh Amendment bars suits for money damages in federal court against a state,

17 its agencies, and state officials in their official capacities.” Aholelei v. Dep’t. of Pub. Safety, 488

18 F.3d 1144, 1147 (9th Cir. 2007) (citations omitted). Suits against such entities for injunctive

19 relief are also generally barred. See Nat’l Audubon Soc’y v. Davis, 307 F.3d 835, 847 (9th Cir.
20 2002). Here, the California Correctional Health Care Services is a state agency and is therefore

21 immune from suit under the Eleventh Amendment. See Will v. Michigan Dep’t of State Police,

22 491 U.S. 58, 66 (1989) (“Section 1983 provides a federal forum to remedy many deprivations of

23 civil liberties, but it does not provide a federal forum for litigants who seek a remedy against a

24 State for alleged deprivations of civil liberties.”); Pennhurst State Sch. & Hosp. v. Halderman,

25 465 U.S. 89, 100 (1984) (holding that Eleventh Amendment immunity extends to state agencies);

26 Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam) (holding that prisoner’s
27 Eighth Amendment claims against the California Department of Corrections and Rehabilitation

28 for damages and injunctive relief were barred by Eleventh Amendment immunity); Diaz v.


                                                      4
 1 CDCR, No. 2:17-CV-0235 KJN P, 2017 WL 1079947, at *2 (E.D. Cal. Mar. 21, 2017) (“The                      `

 2 California Department of Corrections and Rehabilitation (‘CDCR’), California Correctional

 3 Health Care Services (‘CCHCS’), High Desert State Prison, and Health Care Appeals office, are

 4 not proper defendants.”); McCoy v. California Corr. Health Care Servs., No. 2:14-CV-1140

 5 DAD P, 2014 WL 3689526, at *3 (E.D. Cal. July 21, 2014) (“‘California Correctional Health

 6 Care Services’ is not a proper defendant in this § 1983 action.”).

 7           On the other hand, defendant LVN Rich—a state prison employee who can be inferred to

 8 have acted under color of state law—is a proper defendant. See Paeste v. Gov’t of Guam, 798

 9 F.3d 1228, 1238 (9th Cir. 2015) (“[G]enerally, a public employee acts under color of state law

10 while acting in his official capacity or while exercising his responsibilities pursuant to state law.”

11 (quoting West v. Atkins, 487 U.S. 42, 50 (1988))). Moreover, plaintiff plausibly alleges that

12 defendant LVN Rich personally participated in the alleged deprivations. LVN Rich allegedly

13 “falsely accused [plaintiff] of trying to keep a syringe right after [plaintiff] received [his] insulin

14 shot,” ECF No. 3 at 4, which constitutes an “affirmative act,” Preschooler II, 479 F.3d at 1183.

15           The remaining question is whether defendant LVN Rich’s alleged actions violated federal

16 law.

17                 B. Retaliation in Violation of the First Amendment

18           Prisoners have First Amendment rights to file prison grievances and to pursue civil rights

19 litigation in the courts. See Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005). Prisoners
20 may not be retaliated against for exercising their right of access to the courts, Schroeder v.

21 McDonald, 55 F.3d 454, 461 (9th Cir. 1995), and this protection extends to established prison

22 grievance procedures, Bradley v. Hall, 64 F.3d 1276, 1279 (9th Cir. 1995), abrogated on other

23 grounds by Shaw v. Murphy, 532 U.S. 223 (2001). Without these constitutional guarantees,

24 “inmates would be left with no viable mechanism to remedy prison injustices.” Rhodes, 408 F.3d

25 at 567. Because “purely retaliatory actions taken against a prisoner for having exercised [his or

26 her rights to file prison grievances and to pursue civil rights litigation] necessarily undermine
27 those protections, such actions violate the Constitution quite apart from any underlying

28 misconduct they are designed to shield.” Id.; see also Pratt v. Rowland, 65 F.3d 802, 806 & n.4


                                                      5
 1 (9th Cir. 1995).                                                                                          `

 2          Retaliation by a state actor for a prisoner’s exercise of a constitutional right is actionable

 3 under 42 U.S.C. § 1983 even if the act, when taken for different reasons, would have been

 4 proper. See Mt. Healthy City School Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 283-84 (1977).

 5 Retaliation, though it is not expressly addressed in the Constitution, is actionable because

 6 retaliatory actions may chill individuals’ exercise of constitutional rights. See Perry v.

 7 Sindermann, 408 U.S. 593, 597 (1972). In the prison context, a “viable claim of First

 8 Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some

 9 adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and that

10 such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did

11 not reasonably advance a legitimate correctional goal.” Rhodes, 408 F.3d at 567-68 (footnote

12 omitted). Accordingly, a prisoner suing prison officials under § 1983 for retaliation must allege

13 that he was retaliated against for exercising his constitutional rights and that the retaliatory action

14 did not advance legitimate penological goals, such as preserving institutional order and

15 discipline. See Pratt, 65 F.3d at 806.

16          While the prisoner must allege that a defendant’s actions caused him some injury, Resnick

17 v. Hayes, 213 F.3d 443, 449 (9th Cir. 2000), the prisoner need not demonstrate a total chilling of

18 his First Amendment rights in order to establish a retaliation claim, see Rhodes, 408 F.3d at 568-

19 69 (rejecting argument that inmate did not state a claim for relief because he had been able to file
20 inmate grievances and a lawsuit). It is enough that a prisoner’s First Amendment rights were

21 chilled. Id. at 569 (holding that destruction of inmate’s property and assaults on inmate enough

22 to chill inmate’s First Amendment rights and state retaliation claim, even if inmate filed

23 grievances and a lawsuit).

24          Here, the court finds that plaintiff has not stated a cognizable First Amendment retaliation

25 claim against defendant Rich. Plaintiff alleges that reprisals by CCHCS staff constitute

26 “retribution for filing administrative grievances,” ECF No. 1 at 4, but he does not directly
27 implicate Rich. Plaintiff’s only accusation against Rich is that he “falsely accused [plaintiff] of

28 trying to keep a syringe right after [plaintiff] received [his] insulin shot.” ECF No. 3 at 4.


                                                      6
 1 Plaintiff does not, however, allege that Rich made the accusation “(2) because of (3) [plaintiff]’s `

 2 protected conduct.” Rhodes, 408 F.3d at 567-68 (footnote omitted). Thus, plaintiff must plead

 3 additional facts to state a retaliation claim against Rich. Plaintiff may amend his complaint to

 4 add allegations that could constitute a First Amendment retaliation claim against Rich.

 5                 C. Deliberate Indifference to Serious Medical Needs

 6          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

 7 must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

 8 1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for

 9 deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by

10 demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury

11 or the unnecessary and wanton infliction of pain,’” and (2) “the defendant’s response to the need

12 was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d 1050,

13 1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133,

14 1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). “This second prong—defendant’s

15 response to the need was deliberately indifferent—is satisfied by showing (a) a purposeful act or

16 failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

17 indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Indifference may be manifested “when

18 prison officials deny, delay or intentionally interfere with medical treatment, or it may be shown

19 by the way in which prison physicians provide medical care.” Id. When a prisoner alleges a
20 delay in receiving medical treatment, the delay must have led to further harm for the prisoner to

21 make a claim of deliberate indifference to serious medical needs. See McGuckin, 974 F.2d at

22 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985)).

23          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051, 1060

24   (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the facts

25   from which the inference could be drawn that a substantial risk of serious harm exists,’ but that

26   person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “If a

27   prison official should have been aware of the risk, but was not, then the official has not violated

28   the Eighth Amendment, no matter how severe the risk.” Id. (quoting Gibson v. County of


                                                      7
 1   Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of medical malpractice or                     `

 2   negligence is insufficient to establish a constitutional deprivation under the Eighth Amendment.”

 3   Id. at 1060. “[E]ven gross negligence is insufficient to establish a constitutional violation.” Id.

 4   (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)). Additionally, a difference

 5   of opinion between an inmate and prison medical personnel—or between medical

 6   professionals—on appropriate medical diagnosis and treatment is not enough to establish a

 7   deliberate indifference claim. See Toguchi, 391 F.3d at 1058; Sanchez v. Vild, 891 F.2d 240, 242

 8   (9th Cir. 1989)

 9         Here, the court finds that plaintiff’s complaint, liberally construed, has stated a cognizable

10   deliberate indifference claim against defendant Rich. Plaintiff’s diabetes is “a serious medical

11   need,” and plaintiff has plausibly alleged that “the defendant’s response to the need was

12   deliberately indifferent.” Jett, 439 F.3d at 1096. Specially, plaintiff alleges that “medical

13   personnel at Sierra Conservation Center (SCC) have repeatedly subjected Plaintiff to deliberate

14   acts designed to prevent the Plaintiff from receiving medical treatment for his diabetic

15   condition.” ECF No. 1 at 3. The court infers that defendant Rich’s alleged false accusation is

16   one of the “acts designed to prevent the Plaintiff from receiving medical treatment.” Id.

17        IV.     MOTION FOR INJUNCTIVE RELIEF

18         On February 23, 2018, plaintiff moved the court “for an order upon the defendants to show

19   cause why an injunction should not issue preventing defendants from denying plaintiff the

20   diabetic medical care he needs, and, from accusing plaintiff of attempting to keep insulin

21   syringes after the insulin injection is administered.” ECF No. 3 at 1. In the caption of this

22   motion, plaintiff refers to it as a motion for a temporary restraining order and injunctive relief.

23   Id. The court will construe the motion as a motion for preliminary injunction, rather than a

24   motion for a temporary restraining order, because plaintiff has failed to “certif[y] in writing any

25   efforts made to give notice and the reasons why [notice] should not be required.” Fed. R. Civ.

26   Proc. 65(b)(1)(B) (“The court may issue a temporary restraining order without written or oral

27   notice to the adverse party or its attorney only if . . . the movant’s attorney certifies in writing

28   any efforts made to give notice and the reasons why it should not be required.”).


                                                       8
 1         In his motion, plaintiff alleges that “CCHS medical personnel have and continue to                 `

 2   interfere with Plaintiff’s need for insulin to treat his diabetic condition[,] resulting in a risk to

 3   serious health complications or death.” Id. at 2. Specifically, in his declaration, plaintiff alleges

 4   that on “10-19-2018 LVN Rich falsely accused [him] of trying to keep a syringe right after [he]

 5   received [his] insulin shot.” Id. at 3. Thereafter, plaintiff alleges that his cell was searched, and

 6   that prison officials seized his “personally owned glucometer,” which he alleges is an “allowable

 7   property item.” Id. Plaintiff further alleges that he “had to stop going for [his] insulin because

 8   [he] fear[s] that [he] will be again falsely accused of keeping a syringe.” Id.

 9         Plaintiff has alleged that he faces “a risk to serious health complications or death.” Id. at 2.

10   We will request that the California Office of the Attorney General file a response to plaintiff’s

11   motion for injunctive relief.

12         V.      CONCLUSION

13         The court has screened plaintiff’s complaint and finds that plaintiff has stated a deliberate

14 indifference claim against defendant Rich. The court will recommend that plaintiff’s remaining

15 claims be dismissed without prejudice and that plaintiff be granted leave to amend the complaint.

16 We will also ask that the California Office of the Attorney General respond to plaintiff’s motion

17 for injunctive relief.

18          Should plaintiff choose to amend the complaint, the amended complaint should be brief,

19 Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of
20 plaintiff’s constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams,

21 297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state

22 a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

23 U.S. at 570). There is no respondeat superior liability, and each defendant is only liable for his

24 or her own misconduct. See id. at 677. Plaintiff must allege that each defendant personally

25 participated in the deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff

26 should note that a short, concise statement of the allegations in chronological order will assist the
27 court in identifying his claims. Plaintiff should name each defendant and explain what happened,

28 describing personal acts by the individual defendant that resulted in the violation of plaintiff’s


                                                        9
 1 rights. Plaintiff should also describe any harm he suffered from the violation of his rights.          `

 2 Plaintiff should not fundamentally alter his complaint or add unrelated issues. See Fed. R. Civ. P.

 3 18; George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different

 4 defendants belong in different suits . . . .”).

 5          Any amended complaint will supersede the original complaint, Lacey v. Maricopa

 6 County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete on its face

 7 without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

 8 amended complaint is filed, the original complaint no longer serves any function in the case.

 9 Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

10 of each defendant must be sufficiently alleged. The amended complaint should be titled “First

11 Amended Complaint,” refer to the appropriate case number, and be an original signed under

12 penalty of perjury.

13         VI.      ORDER

14         1. The court orders that this action proceed against defendant Rich the claim of deliberate

15               indifference to plaintiff’s serious medical need in violation of the Eighth Amendment.

16         2. The court hereby directs service on defendant Rich, a Licensed Vocational Nurse at

17               Sierra Conservation Center.

18         3. The clerk of court shall send plaintiff one (1) USM-285 form, one (1) summons, a

19               Notice of Submission of Documents form, an instruction sheet, and a copy of the

20               complaint dated November 28, 2018, ECF No. 1.

21         4. Within thirty (30) days of this order, plaintiff shall complete the attached Notice of

22               Submission of Documents and submit the completed Notice to the court with the

23               following documents:

24                  a. A completed summons for each defendant;

25                  b. A completed USM-285 form for each defendant; and

26                  c. Two (2) copies of the endorsed complaint filed on November 28, 2018, ECF No.

27                      1.

28         5. Plaintiff need not attempt service on defendant and need not request waiver of service.


                                                      10
 1            Upon receipt of the above-described documents, the court will direct the U.S. Marshals `

 2            Service to serve the above-named defendant under Federal Rule of Civil Procedure 4

 3            without payment of costs by plaintiff.

 4         6. Plaintiff’s failure to comply with this order may result in the dismissal of this action.

 5         7. The clerk of court is directed to serve Supervising Deputy Attorney General Monica

 6            Anderson with the following:

 7            a. a copy of this order;

 8            b. a copy of plaintiff’s complaint, ECF No. 1; and

 9            c. a copy of plaintiff’s motion for injunctive relief, ECF No. 3.

10         8. Given the gravity and urgency of plaintiff’s allegations, the court requests that, within

11            ten (10) days from the date of service of this order, the California Office of the

12            Attorney General file a response to plaintiff’s motion for injunctive relief.

13         9. The clerk of court is directed to assign this case to a district judge, who will preside

14            over this case. The undersigned will remain as the magistrate judge assigned to the

15            case.

16         VII.   RECOMMENDATIONS

17          Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

18 magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams

19 v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a
20 magistrate judge’s jurisdiction, so any dismissal of a claim requires an order from a district judge.

21 Id. Thus, the undersigned submits the following findings and recommendations to a United

22 States District Judge under 28 U.S.C. § 636(b)(l):

23         1. Plaintiff states a deliberate indifference claim against defendant Rich.

24         2. Plaintiff’s remaining claims should be dismissed without prejudice, and plaintiff should

25            be granted leave to amend the complaint within thirty (30) days.

26         3. If plaintiff files an amended complaint, defendant Rich should not be required to file a

27            responsive pleading until the court screens the amended complaint.

28          Within fourteen (14) days of service of these findings and recommendations, plaintiff


                                                     11
 1 may file written objections with the court. If plaintiff files such objections, he should do so in a `

 2 document captioned “Objections to Magistrate Judge’s Findings and Recommendations.”

 3 Plaintiff is advised that failure to file objections within the specified time may result in the

 4 waiver of rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

 5 (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8
     Dated:   December 5, 2018
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     12
